UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-51718 COLORADO GOLDFIELDS INC. (Name of registrant as specified in its charter) Nevada 20-0716175 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 10920 West Alameda Avenue, Suite 201Lakewood, CO (Address of principal executive offices) (Zip Code) (303) 984-5324 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Class A Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated fileroSmaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ The aggregate market value of the Class A common stock of the registrant held by non-affiliates as of February 28, 2013 the last business day of the registrant’s most recently completed second fiscal quarter based on the closing sale price of the registrant’s Class A common stock on that date as reported on the OTC Markets OTCQB system was$457,747. Class Shares Outstanding at December 12, 2013 Class A Common Stock, $0.001 Par Value Class B Common Stock (Restricted), $0.001Par Value DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS PART I 3 Item 1. Business 5 Item 1A. Risk Factors 10 Risks Relating to Our Company 10 Risks Associated with Our Common Stock in General 15 Item 1B. Unresolved Staff Comments 18 Item 2. Properties 19 Pride of the West Mill 19 Item 3. Legal Proceedings 22 Item 4. Mine Safety Disclosures 24 PART II 25 Item 5.
